DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ERIK KELLY,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-2513

                               [June 13, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Paul Backman, Judge; L.T. Case No. 09-009815 CF10A,
09-010287 CF10A and 09-017341 CF10A.

  Erik Kelly, Cross City, pro se.

   Ashley B. Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.